DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Patent Board Decision of 02/28/2022.

Claims 1-2 and 4-20 are pending and being examined.  Claim 3 is canceled.

Claims 1-2 and 4-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “a) cooling (1000) the moist gas gaseous hydrocarbon effluent by heat exchange with a heat transfer fluid produced in e) in order to obtain a gas cooled 2 to 10°C to a temperature Tf…d) heating (1002) the water-depleted gas by heat exchange with the compressed heat transfer fluid obtained in c) in order to obtain a cooled heat transfer fluid and a gas reheated 2 to 10°C to a temperature Tc”.
The prior art references do not teach or render obvious all of the cumulative limitations of independent claim 19 with particular attention to “a) introducing the moist gas into a primary gas-liquid separator (6) separating a liquid stream comprising water and hydrocarbon from the moist gas to produce an effluent moist gas”.
Fornoff et al. (US 3755989), Flammang et al. (US 2010/0018228 A1), and Grande (US 5928617) are considered to be the closest prior art.
Fornoff teaches a process for capturing mercury contained in a gas comprising water vapor (Fornoff, abstract).  Fornoff teaches a) cooling the moist gas in order to obtain a gas cooled to a temperature Tf (50-65°F) (Fornoff, paragraph bridging Col. 2 and 3).  Fornoff teaches b) separating at least a portion of the condensed water contained in the cooled gas obtained in step a) such as to obtain a gas which is depleted in water and liquid stream containing water (Fornoff, Col. 3 lines 1-4).  Fornoff teaches d) heating the water-depleted gas to a temperature Tc (raises temperature 30°F (16.7°C)) (Fornoff, Col. 3 lines 4-5).  Fornoff teaches f) bringing the reheated gas obtained in step d) into contact with a capture mass (i.e., activated carbon) for said heavy metal (i.e., mercury) in order to obtain a gas depleted in heavy metal (Fornoff, Col. 3 lines 5-15).
Flammang teaches a bio-renewable thermal energy heating and cooling system which may be used for any manufacturing process that needs both heating and cooling (Flammang, [0182] middle of 1st column on page 16 and [0094]-[0102]).  Flammang teaches that the system comprises a combination of compressor configuration, refrigerant, condenser configuration, expansion device/configuration, and evaporated configuration (Flammang, [0002] and [0005]) and saves significant amounts of energy through recycling of thermal energy (Flammang, [0013]).
Grande teaches that mercury is present in H2S-bearing sour gas, natural fuel energy gas, petroleum fuel energy gas, exhaust gas from mercury cell chloralkali plants and emissions from hazardous waste treatment plants and teaches the need for removal of mercury from these various streams (Grande, Col. 3 lines 39-66).
Fornoff, Flammang, Grande, alone or combined, do not teach nor obviate cooling/heating the gas to by 2 to 10°C to obtain temperatures Tf and Tc.
Fornoff, Flammang, Grande, alone or combined, also do not teach nor obviate introducing the moist gas into a primary gas-liquid separator, separating a liquid stream comprising water and hydrocarbon from the moist gas to produce an effluent moist gas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734